Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 1 of 6 PageID #: 331



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x

MARILYN BECKFORD, Individually and as
Parent and Natural Guardian of M.B.,
and MARIA HIDALGO and ABUNDIO SANCHEZ,
Individually and as Parents and
Natural Guardians of L.S.,                            MEMORANDUM & ORDER
                                                      21-CV-0462(EK)(PK)
                       Plaintiffs,

                -against-

RICHARD CARRANZA in his Official
Capacity as Chancellor of the New York
City Department of Education, and the
NEW YORK CITY DEPARTMENT OF EDUCATION,

                       Defendants.

------------------------------------x
ERIC KOMITEE, United States District Judge:

            Parents of two students, M.B. and L.S., obtained

“pendency orders” under Section 1415(j) of the Individuals with

Disabilities Education Act, requiring the New York City

Department of Education (“DOE”) to fund retroactively the

students’ placement at the International Institute for the Brain

(“iBRAIN”) for the 2019-2020 school year.         The pendency orders

were issued by an “impartial hearing officer” in November and

December 2020, and they required the DOE to pay for tuition,

transportation, and nursing expenses.         Since the pendency orders

issued, the DOE has made most, but not all, of the required

payments.    The parents now move for a temporary restraining



                                     1
Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 2 of 6 PageID #: 332



order and preliminary injunction, asking the Court to require

the Defendants to make the remaining payments “immediately.”

                  IDEA Framework and Procedural History

            The Individuals with Disabilities Education Act

(“IDEA”) offers federal funds to states that provide “all

children with disabilities” a “free appropriate public

education” (“FAPE”).      20 U.S.C. § 1412(a)(1)(A).        Parents who

believe that their child is not being provided a FAPE may file a

“due process complaint” and request a hearing before an

impartial hearing officer (“IHO”).         Ventura de Paulino v. New

York City Dep't of Educ., 959 F.3d 519, 526 (2d Cir. 2020).

            The two sets of Plaintiffs filed due process

complaints alleging that the DOE failed to provide their

respective children with a FAPE for the 2019-2020 school year;

they sought, among other things, a pendency order under

20 U.S.C. § 1415(j) directing the DOE to fund their child’s

placement at iBRAIN for that year.         IHO Edgar De Leon granted

pendency orders in both cases; L.S.’s order is dated November

14, 2020 and M.B.’s is dated December 2, 2020. 1          The IHO ordered

DOE to pay the costs of tuition for both students, and their

transportation costs, for the entirety of the 2019-2020 school



      1  According to the DOE, the IHO order concerning L.S. was issued and
mailed to the parties on December 22, 2020, and the order concerning M.B. was
issued and mailed on December 3, 2020. Defs.’s Opp. Letter at 1 n.1, ECF No.
13.

                                      2
Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 3 of 6 PageID #: 333



year.    He also ordered DOE to pay for a one-on-one nurse for

M.B. and a paraprofessional for L.S.         Both orders state that

payment must be made upon the DOE’s “receipt of reasonably

satisfactory proof of services having been rendered.”            M.B.’s

Pendency Order at 34, ECF No. 7-1; L.S.’s Pendency Order at 24,

ECF No. 7-2.

                                     Discussion

            Plaintiffs contend that because the pendency statute

operates as an “automatic injunction,” Ventura de Paulino, 959

F.3d at 529, funding of pendency placement should also happen

automatically — that is, instantaneously.         The Court is

unpersuaded by this argument.

            Plaintiffs have pointed to nothing in the law that

requires pendency payment to happen immediately.           The gravamen

of the pendency provision is to “maintain the educational status

quo while the parties’ dispute is being resolved.”           T.M. ex rel.

A.M. v. Cornwall Cent. Sch. Dist., 752 F.3d 145, 152 (2d Cir.

2014).    There is no evidence before me that the amount of time

the City is taking to pay the school or vendors has, or even

may, impact the children’s education.         Citing the same lack of

evidence, another district judge in this Circuit recently denied

an application for injunctive relief under functionally

identical circumstances.      See Defs.’s Ex. A at 21:5-22:13,

Hearing Transcript, Jhoana Juca, et al., v. Richard Carranza, et

                                     3
Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 4 of 6 PageID #: 334



al., 19-CV-09427 (S.D.N.Y. Oct. 18, 2019), ECF No. 13-1

(denying, on similar grounds, a preliminary injunction motion

for immediate pendency payment).          Indeed, the 2019-2020 school

year had ended by the time the IHO issued the pendency orders

requiring the Defendants to retroactively fund the children’s

education for that year.        There was therefore no disruption in

M.B.’s or L.S.’s education.

            Plaintiffs have not proffered, or offered evidence to

show, that Defendants have been delinquent in complying with the

pendency orders.     Indeed, the available evidence is to the

contrary.   DOE produced the declaration of Sapna Kapoor, the

Director of the Impartial Hearing Order Implementation Unit at

the DOE, attesting that the administration of these payments

takes some time.     Defs.’s Declaration of Sapna Kapoor ¶¶ 4-7,

ECF No. 18 (“Kapoor Decl.”).        The process necessarily involves

receiving and reviewing documentation, authorizing payments, and

processing invoices.      Id.    The Defendants detailed their efforts

to review Plaintiffs’ documentation at some length in the Kapoor

Declaration.    Id. ¶¶ 8-20 (discussing the process of processing

invoices and authorizing payments for L.S. and M.B.).

            Defendants also adduced evidence demonstrating that at

least some of the time it has taken to process the payments in

question was occasioned by issues with the documentation

submitted by the Plaintiffs.        The Plaintiffs acknowledge as

                                      4
Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 5 of 6 PageID #: 335



much.   “[T]wo of the documents” initially provided to the DOE

for L.S. “did contain errors” in that they referenced “the 20-21

school year, instead of the 19-20 school year.”           Pls.’s

Declaration of William Frazier ¶ 40, ECF No. 20.           Also, the

paperwork submitted for M.B. contained a discrepancy between the

number of days billed for tuition and the number of days billed

for transportation.     Id. ¶ 29.    Plaintiffs also submitted

duplicate nursing invoices for May and June 2020, but none for

March and April 2020.      Id. ¶¶ 25, 31.

           Plaintiffs do not satisfy the traditional preliminary

injunction standard, which requires a showing of

“(1) irreparable harm; (2) either a likelihood of success on the

merits or both serious questions on the merits and a balance of

hardships decidedly favoring the moving party; and (3) that a

preliminary injunction is in the public interest.”           N. Am.

Soccer League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 37

(2d Cir. 2018).     For the reasons stated above, Plaintiffs have

not shown that they have been irreparably harmed.

           Finally, it is not even clear that Plaintiffs have

sued the right party, given that the remedy they are seeking is

immediate disbursement.       Ms. Kapoor attests that “[o]nce the

Department has authorized and processed a payment, it has no

role in or control over the disbursements of monies.”            Kapoor

Decl. ¶ 7.    Payments are made not by the DOE, but through a

                                     5
Case 1:21-cv-00462-EK-PK Document 23 Filed 03/02/21 Page 6 of 6 PageID #: 336



“citywide automated disbursement process.”          Id.   The City’s

Corporation Counsel indicated that payments are actually

disbursed by the Office of Payroll Administration, rather than

DOE, and neither that agency nor the City itself are party to

this litigation.

                                     Conclusion

           For the foregoing reasons, the application for a

temporary restraining order and preliminary injunction is

denied.



           SO ORDERED.


                                   _/s Eric Komitee____________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     March 2, 2021
           Brooklyn, New York




                                     6
